Case: 19-40557     Document: 00515728517          Page: 1    Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 19-40557                      February 1, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   Joe Shields,

                                                            Plaintiff—Appellant,

                                       versus

   Kennedy Weaver, individually,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CV-150


   Before King, Elrod, and Willett, Circuit Judges.
   Per Curiam:*
          Before considering an appeal’s merits, we must confirm that we have
   jurisdiction. Castaneda v. Falcon, 166 F.3d 799, 801 (5th Cir. 1999). Under 28
   U.S.C. § 1291, we are limited to reviewing “final decisions of the district
   courts.” In suits against multiple defendants, a decision is not final, and
   therefore not appealable, until “the district court has decided all claims


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40557      Document: 00515728517           Page: 2   Date Filed: 02/01/2021




                                     No. 19-40557


   against all parties.” Williams v. Seidenbach, 958 F.3d 341, 346 (5th Cir. 2020)
   (en banc); see also Fed. R. Civ. P. 54(b). This appeal contravenes the final-
   judgment rule in two ways. First, plaintiff Joe Shields appeals the denial of
   summary judgment on his claims against defendant Kennedy Weaver. But
   “[a] denial of summary judgment is not a final order within the meaning of
   28 U.S.C. § 1291.” Skelton v. Camp, 234 F.3d 292, 295 (5th Cir. 2000).
   Second, the district court has not decided all claims against all parties. While
   the default judgment eventually resolved all claims against defendant Gawk
   Inc., the voluntary dismissal of defendant Scott Kettle without prejudice is
   not a final decision under our precedent. See Williams, 958 F.3d at 343.
          Before he can appeal, Shields must obtain a final decision on all of his
   claims against Weaver. The denial of summary judgment does not suffice.
   Then, he needs to terminate Kettle from the lawsuit. Shields can do this in a
   number of ways—by amending his complaint if permitted to do so by the
   district court, severing Kettle under Rule 21 of the Federal Rules of Civil
   Procedure, dismissing Kettle with prejudice under Rule 41, or seeking a
   partial final judgment on his claims against Weaver under Rule 54(b). Id. at
   346. As long as claims against Weaver and Kettle are pending, we lack
   jurisdiction to entertain an appeal.
          IT IS ORDERED that this appeal is DISMISSED for lack of
   jurisdiction.




                                          2